El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
En el Registro de la Propiedad de Aguadilla fué presen-tada para su inscripción una escritura otorgada el 19 de mayo de 1950 por el Márshal de la Corte de Distrito de Agua-dilla a favor de la recurrente Rosario Amador, mayor de edad y casada con Diego G. González. Por dicha escritura el referido funcionario, cumpliendo con un mandamiento expedido por la Corte de Distrito de Aguadilla, vendió a la Sra. Amador un condominio en una finca rústica que se des.-cribe en la escritura.
El Registrador inscribió el documento consignando el hecho de no haber consentido el contrato el esposo de la adqui-rente, y contra esa nota interpuso la Sra. Amador el presente recurso, invocando los casos de Giménez v. El Registrador, 21 D.P.R. 329; Peraza v. El Registrador de Arecibo, 30 D.P.R. 537, y Sojo v. Registrador, 35 D.P.R. 855.
Concedemos que en los casos invocados por la re-currente se decidió que era válida la adquisición por la esposa de bienes de naturaleza ganancial, y que no debía practicarse la inscripción con el defecto subsanable de no haber consen-tido el marido en la transacción. Pero en el caso más re-ciente de Pérez v. Hawayeck, 69 D.P.R. 50, decidimos, des-pués de revisar los casos anteriores, que si bien la adquisi-ción en la forma descrita no es nula, debe reputarse anulable a opción del marido o sus herederos, quienes deberán ejer-citar su derecho dentro de un término razonable después de conocer la transacción. Esta doctrina se basó principal-mente en que tal actuación por parte de la esposa constituye una indebida intervención con las facultades del marido como administrador de la sociedad de gananciales. Siendo la tran-sacción anulable, era necesario, para conocimiento de cual-quier interesado, que del registro constase esa situación. Fué por ese motivo que en Pérez v. Hawayeck, supra, dijimos *991que si bien el registrador debía inscribir sin el mencionado defecto, sin embargo debería consignar el hecho de no haber el marido consentido la adquisición.

Procede confirmar la nota recurrida.